 1                                 UNITED STATES DISTRICT COURT

 2                                          DISTRICT OF NEVADA

 3                                                   ***

 4    DARRAL ELLIS,                                           Case No. 2:19-cv-00454-GMN-EJY

 5                   Plaintiff,
              v.                                                             ORDER
 6
      HIGH DESERT STATE PRISON, et al.,
 7
                     Defendants.
 8

 9   I.     DISCUSSION

10          According to the Nevada Department of Corrections inmate database, Plaintiff is no longer

11   incarcerated at Southern Desert Correctional Center, and Plaintiff has not filed an updated address

12   notification with the Court informing the Court of his current address. The Court notes that

13   pursuant to Nevada Local Rule of Practice IA 3-1, a “pro se party must immediately file with the

14   court written notification of any change of mailing address, email address, telephone number, or

15   facsimile number. The notification must include proof of service on each opposing party or the

16   party’s attorney. Failure to comply with this rule may result in the dismissal of the action, entry

17   of default judgment, or other sanctions as deemed appropriate by the court.” Nev. Loc. R. IA 3-1.

18   This Court grants Plaintiff thirty (30) days from the date of entry of this order to file his updated

19   address with this Court. If Plaintiff does not update the Court with his current address within thirty

20   (30) days from the date of entry of this order, the Court will dismiss this action without prejudice.

21   II.    CONCLUSION

22          For the foregoing reasons, it is ordered that Plaintiff shall file his updated address with the

23   Court within thirty (30) days from the date of this order.

24          It is further ordered that, if Plaintiff fails to timely comply with this order, the Court shall

25   dismiss this case without prejudice.

26          DATED THIS 21st day of November 2019.
27

28                                                  UNITED STATES MAGISTRATE JUDGE
                                                       1
